Citation Nr: 1526463	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1946 to June 1947 and August 1950 to September 1951; he served on active duty in the Air Force from July 1953 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

While the Veteran specifically claimed service connection for "asbestosis," review of the evidence of record reveals that he appears to be claiming service connection for a lung disorder, which he claims was caused by asbestos exposure during service.  Accordingly, the issue has been recharacterized.

In in his substantive appeal, the Veteran stated that he had submitted medical records supporting his claim from a "Dr. Sapp."  A VA treatment record indicates that this person is the Veteran's private primary care physician.  These records are not in the claims file.  

The medical evidence reveals several diagnoses of lung disorders.  In 1973, surgical resection of this right lung to treat a fungal granuloma was performed.  The record also indicates diagnoses of chronic obstructive pulmonary disease (COPD), with a long history of smoking.  There are also diagnoses of asbestosis of record, but they appear to be based solely on transcription of the Veteran's report of the diagnosis without objective evidence to support the diagnosis.  Nevertheless, there are diagnoses of lung disorders, including asbestosis, of record, without a VA examination conducted.  38 C.F.R. § 3.159 (2014).

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for service connection, to include all records from Dr. Sapp related to his claim for service connection for a lung disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure any identified evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  The RO must conduct any development necessary to verify the Veteran's claim of exposure to asbestos during active service.  

3.  The Veteran must be afforded a VA examination to determine whether any lung disorder is related to military service, or any asbestos exposure experienced during service.  All necessary tests should be conducted, including chest computerized tomography scan for asbestosis, and the examiner must review the results of any testing prior to completion of the report.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed lung disorder is related to the Veteran's military service, to include as due to asbestos exposure.  Specifically, the examiner must provide 

* The exact diagnosis of any lung disorder found to be present

* Whether any lung disorder is an asbestos related lung disorder

* Whether any lung disorder is related to the Veteran's military service.

* Whether the right lung granuloma removed in December 1973 is related to the Veteran's military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
5.  The medical examination report must be reviewed to ensure that they are in complete compliance with the directives of this remand. If the report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for service connection must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

7.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

